Citation Nr: 0518982	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  94-23 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES


1. Entitlement to an increased rating for residuals of a 
gunshot wound of the left thigh, currently evaluated as 30 
percent disabling.

2. Entitlement to an increased rating for gastritis and 
duodenitis, with history of peptic ulcer disease, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
December 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in December 1993, the RO, in pertinent 
part, denied the veteran's claim for an increased rating for 
his service-connected gunshot wound, then evaluated as 
noncompensable.  Based on the receipt of additional evidence, 
including the report of a Department of Veterans Affairs (VA) 
examination conducted in March 1997, the RO, in a rating 
decision dated in August 1997, assigned a 10 percent 
evaluation for the left thigh wound.  Following another VA 
examination in September 1997, the RO, by rating action dated 
in October 1997, assigned a 30 percent evaluation for it.  
The 30 percent rating was made effective May 1993.  The 
veteran continues to disagree with the assigned rating for 
the residuals of the gunshot wound of the left thigh.

In a rating decision dated in December 1999, the RO denied 
the veteran's claim for an increased rating for his service-
connected gastritis and duodenitis.

In a decision dated in July 2004, the Board denied the 
veteran's gunshot wound claim and remanded his 
gastritis/duodenitis claim.  The veteran duly appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In March 2005, the Court issued an 
order which granted a joint motion of the parties, dated in 
February 2005, to vacate in part and remand the Board's July 
2004 decision.  A copy of the motion and the Court's Order 
have been incorporated into the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The February 2005 joint motion indicates that the veteran's 
April 2004 VA examination report was inadequate for rating 
the veteran's left thigh gunshot wound disability, to include 
impairment of Muscle Group XIII, Muscle Group XIV, and 
entrance and exit wound scars.  Accordingly, new VA 
examinations of the veteran's left thigh must be obtained.  

In May 2005, the veteran submitted additional 
argument/evidence in support of his claim.  With this 
additional argument/evidence, the veteran submitted a 
statement indicating that he wanted to have his case remanded 
to the RO for review of his newly submitted 
argument/evidence.

The July 2004 Board decision remanded the veteran's claim for 
an increased rating for a gastrointestinal disability in 
order that a current gastrointestinal examination could be 
performed.  The record does not indicate that such an 
examination has been performed.  The Court has held that a 
remand by the Court or the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders.  The Court further held that a remand 
by the Court or the Board imposes upon the Secretary of 
Veterans' Affairs a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as "the 
head of the Department."  38 U.S.C.A. § 303 (West 1991).  
Further, the Court stated that where the remand orders of the 
Board or the Court are not complied with, the Board itself 
errs in failing to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).

In light of these circumstances, the case is REMANDED to the 
RO for the following action:


1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected left thigh gunshot 
wound since May 1993, and his 
gastrointestinal disabilities since July 
1998.  After securing the necessary 
release(s), the RO should request the 
records which are not already contained 
in the claims folder.  If no records are 
received, the veteran should be informed 
and given the opportunity to obtain the 
records himself.

2.  The RO should obtain the veteran's 
complete VA outpatient records from the 
Omaha VA Medical Center dated from 
January 2004 to present.  These records 
should be associated with the claims 
folder.

3.  The RO should be scheduled for VA 
orthopedic, gastrointestinal, and 
neurological examinations.  Before 
evaluating the veteran, the examiners 
should review the claims folder, 
including the service medical records, 
which should be provided to him/her prior 
to the examination.  After the orthopedic 
and neurologic examinations (to include 
all tests deemed indicated) and a review 
of the record, the examiners should 
provide written responses to the 
questions posed below.

4.  After a thorough examination and a 
review of the relevant records, the 
orthopedist should provide the following 
information:

(a) The examiner should provide the 
ranges of motion, in degrees, of the 
veteran's left thigh.

(b) The examiner should specify which 
particular muscles of the thigh (to 
include Muscle Group XIII and Muscle 
Group XIV) were involved in the injury in 
service, and indicate what functional 
abilities are affected.  The examiner 
should comment as to whether the 
disability associated with the affected 
muscle(s) would be considered moderate, 
moderately severe, or severe.  In this 
regard, he/she should comment concerning 
the presence or absence of the cardinal 
signs and symptoms of muscle disability, 
including loss of power, weakness, 
lowered threshold of fatigue, fatigue 
pain, impairment of coordination, and 
uncertainty of movement.

(c) The examiner should indicate whether 
any entrance and/or exit wound scars 
associated with the injury are 
superficial, poorly nourished, or with 
repeated ulceration; are tender and 
painful on objective demonstration; or 
result in functional impairment of the 
affected part.  The examiner should 
report the length and width of the scars 
found.

5.  After a thorough examination and a 
review of the relevant records, the 
neurologist should specify which 
particular nerves of the left thigh were 
involved in the injury in service, and 
ascertain the level of neurological 
impairment, if any, that resulted 
therefrom.

6.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examinations comply fully with the 
above instructions, and if not, the RO 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998). 

7.  When the above development has been 
completed, the issues should be 
readjudicated by the RO.  With regard to 
the gunshot wound to the left thigh, the 
RO should specifically determine whether 
additional separate rating(s) is/are 
warranted for any nerve injury and/or 
scarring in accordance with  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  
If the RO determines that a separate 
compensable rating is warranted for a 
scar, the RO should consider both the 
current (in effect since August 30, 2002) 
and former (in effect prior to August 30, 
2002) criteria for the rating of skin 
disabilities.  See VAOGCPREC 3-2000.  The 
RO should also consider the versions of 
38 C.F.R. §§ 4.55, 4.56 and 4.73 in 
effect prior to July 3, 1997, and the 
versions currently in effect.  The RO 
should also consider whether the case 
should be forwarded to the Director of 
the VA Compensation and Pension Service 
for extra-schedular consideration. 

8.  If any benefit sought on appeal are 
not granted to the veteran's 
satisfaction, he should be furnished a 
supplemental statement of the case which 
evaluates all the evidence submitted 
since the January 2004 supplemental 
statement of the case and be given an 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



